COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  JOSE LUIS MORENO,                             §               No. 08-18-00179-CR

                            Appellant,          §                 Appeal from the

  v.                                            §            County Court at Law No. 2

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                             State.             §               (TC# 20170C06110)

                                                §

                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until September 15, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before September 15, 2019.


       IT IS SO ORDERED this 5th day of August, 2019.


                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.